DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 04/06/2021.
Claims 1, 3, 7, 14, 16, 17, 27 and 28 have been amended. Thus, claims 1-28 are currently pending in this application.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 1-28 are rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 


	Each of claims 1, 14 and 28 currently recites, “the graphical score value development is multiple improvements of the score value over a previous score value plotted against respective positions on a travelled route where the score was obtained and displayed simultaneously”
	However, the original disclosure does not have sufficient written description regarding such a graphical score value development, which specifically indicates “multiple improvements of the score value over a previous score value plotted against respective positions on a travelled route”.
	For instance, considering FIG 6, part of the graph corresponding to "TD2" appears to be a condition where the vehicle is saving fuel since the vehicle is decelerating without braking (see page 21 of the specification, the second paragraph). Accordingly, the score value, which appears to be zero (Mo), seems to indicate the magnitude of fuel waste (e.g. a minimum or zero fuel waste during that phase). The subsequent phase ("TD3"), which starts at -0.5, indicates that the vehicle is applying a brake; and therefore, the score (the rising continuous line) appears to indicate the increase in the magnitude of fuel waste.  
Thus, the above graphical score value development appears to contradict the current claim, which require “multiple improvements of the score value over a previous score value plotted against respective positions on a travelled route where the score was obtained and displayed simultaneously”. 

(a)	Each of claims 6 and 19 recites, “wherein the driver-induced vehicle driving   parameter is driver-induced energy waste, wherein driver induced energy waste reflects: saved energy or saved fuel by letting the vehicle roll; or saved energy or saved fuel by increasing vehicle speed before climbing a hill”
	However, the original disclosure does not have sufficient written description directed to the above limitation.  
(b)	Claim 20 recites, “wherein the driver-induced vehicle driving parameter is driver-induced vehicle wear, wherein driver-induced vehicle wear is based on a sum of two or more of: the level of lateral acceleration above a threshold value; the level of lateral acceleration above a second threshold value; and a  level of wear of vehicle friction brakes”
	However, the original disclosure does not have sufficient written description regarding any process that evaluates the “level of lateral acceleration” with respect to two different thresholds (e.g. see the specification: page 5, lines 3-7).
5.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1-28 are rejected under 35 U.S.C.112(b), or second paragraph (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
the graphical score value development is multiple improvements of the score value over a previous score value plotted against respective positions on a travelled route where the score was obtained and displayed simultaneously”
However, it is unclear how the graphical score value development is considered to be “multiple improvements of the score value over a previous score value”. For instance, depending on the manner in which the vehicle is driven on the given route, one may achieve a series of scores that may increase or decrease in value sporadically (also see above the discussion presented under section §112(a)). Thus, it is unclear how such scenario is considered to be “multiple improvements of the score value over a previous score value plotted against respective positions on a travelled route”  
	Claim 28 also recites the limitation, “a weighted combination of the score value for unsafe driving and the driver-induced vehicle driving parameter . . .”
	However, it is unclear what is implied regarding “the score value” since no score value is calculated specific to unsafe driving and the driver induced vehicle driving parameter.  
	In addition, regarding claims 14-27, it is unclear whether claims 14 is complete since the last line of claim 14 appears to conclude with the term “and.”
Furthermore:
	Each of claims 6 and 19 recites, “wherein the driver-induced vehicle driving   parameter is driver-induced energy waste, wherein driver induced energy waste reflects: saved energy or saved fuel by letting the vehicle roll; or saved energy or saved fuel by increasing vehicle speed before climbing a hill”

	Claim 11 recites, “wherein the graphical score value development reflects a same parameter plotted against the position on the travelled route where the score value was obtained and is displayed as a continuous graph, discrete graph, histogram, bar chart, pie chart or scatter plot”
	However, is unclear what is implied per the term “the position” since claim 1 appears to refer to multiple positions (e.g. see the term “score value plotted against respective positions”). For instance, the term “the position” lacks sufficient antecedent basis.
6.	The following is a quotation of 35 U.S.C.112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

●	Claims 4, 6, 7, 16, 17, 19 and 20 are rejected under 35 U.S.C.112(d) or pre-AIA  35 U.S.C.112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
(a)	Claim 4 is dependent on claim 1; and claim 4 recites, “wherein the driver-induced vehicle driving parameter is driver-induced energy waste, wherein driver-induced energy waste reflects at least one of or the sum of two or more of . . . a present vehicle operating condition” 
does not add a further structural and/or functional limitation to claim 1. Instead, it is merely referring to one of the optional limitations recited in claim 1. 
For instance, claim 1 does not necessarily require the “the driver-induced vehicle driving parameter” to be just the “driver-induced energy waste”. Moreover, claim 4 appears to exclude part of the limitations of claim 1. For instance, claim 4 is attempting to exclude the elements that claim 1 has listed as “driver-induced vehicle driving parameter”; such as “driver-induced fuel waste”, or “driver-induced vehicle wear”.
(b)	Claim 6 is dependent on claim 1; and claim 6 recites, “wherein the driver-induced vehicle driving  parameter is driver-induced energy waste, wherein driver induced energy waste reflects: saved energy or saved fuel by letting the vehicle roll; or saved energy or saved fuel by increasing vehicle speed before climbing a hill”
However, claim 6 fails to further limit claim 1 since it does not add a further structural and/or functional limitation to claim 1. Instead, it is merely referring to one of the optional limitations recited in claim 1. For instance, claim 1 does not necessarily require the “the driver-induced vehicle driving parameter” to be just the “driver-induced energy waste”. Moreover, claim 6 appears to exclude part of the limitations of claim 1. For instance, claim 6 is attempting to exclude the elements that claim 1 has listed as “driver-induced vehicle driving parameter”; such as “driver-induced fuel waste”, or “driver-induced vehicle wear”.
(c)	Claim 7 is dependent on claim 1; and claim 7 recites, “wherein the driver-induced vehicle driving parameter is driver-induced vehicle wear. . . the level of lateral acceleration above a threshold value; the level of lateral acceleration or deceleration above a second threshold value; and a  level of wear of vehicle friction brakes”
does not add a further structural and/or functional limitation to claim 1. Instead, it is merely referring to one of the optional limitations recited in claim 1. For instance, claim 1 does not necessarily require the “the driver-induced vehicle driving parameter” to be just the “driver-induced vehicle wear”. Moreover, claim 7 appears to exclude part of the limitations of claim 1. For instance, claim 7 is attempting to exclude the elements that claim 1 has listed as “driver-induced vehicle driving parameter”; such as “driver-induced energy waste”, or “driver-induced fuel waste”.
(d)	Claim 16 is dependent on claim 14; and claim 16 recites, “the driver-induced vehicle driving parameter is at least one of vehicle lateral acceleration; vehicle braking; vehicle overspeeding; combustion engine idling time; manual shifting pattern; or distance to vehicle in front”.
	However, claim 16 fails to further limit claim 14 since it does not add a further structural and/or functional limitation to claim 14. Instead, claim 16 is attempting to replace the “driver-induced vehicle driving parameter” that claim 14 has listed; such as: “energy waste”, “driver-induced fuel waste”, or “driver-induced vehicle wear”.
(e)	Claim 17 is dependent on claim 14; and claim 17 recites, “wherein the driver-induced vehicle driving parameter is driver-induced energy waste, wherein driver-induced energy waste is based on one of or the sum of two or more of . . . a present vehicle operating condition” 
However, claim 17 fails to further limit claim 14 since it does not add a further structural and/or functional limitation to claim 14. Instead, it is merely referring to one of the optional limitations recited in claim 14. 
driver-induced vehicle driving parameter”; such as “driver-induced fuel waste”, or “driver-induced vehicle wear”.
 (f)	Claim 19 is dependent on claim 14; and claim 19 recites, “wherein the driver-induced vehicle driving  parameter is driver-induced energy waste, wherein driver induced energy waste reflects: saved energy or saved fuel by letting the vehicle roll; or saved energy or saved fuel by increasing vehicle speed before climbing a hill”
However, claim 19 fails to further limit claim 14 since it does not add a further structural and/or functional limitation to claim 14. Instead, it is merely referring to one of the optional limitations recited in claim 14. For instance, claim 1 does not necessarily require the “the driver-induced vehicle driving parameter” to be just the “driver-induced energy waste”. Moreover, claim 19 appears to exclude part of the limitations of claim 14. For instance, claim 19 is attempting to exclude the elements that claim 14 has listed as “driver-induced vehicle driving parameter”; such as “driver-induced fuel waste”, or “driver-induced vehicle wear”.
(g)	Claim 20 is dependent on claim 14; and claim 20 recites, “wherein the driver-induced vehicle driving parameter is driver-induced vehicle wear. . . the level of lateral acceleration above a threshold value; the level of lateral acceleration or deceleration above a second threshold value; and a  level of wear of vehicle friction brakes”

does not add a further structural and/or functional limitation to claim 14. Instead, it is merely referring to one of the optional limitations recited in claim 14. For instance, claim 14 does not necessarily require the “the driver-induced vehicle driving parameter” to be just the “driver-induced vehicle wear”. Moreover, claim 20 appears to exclude part of the limitations of claim 14. For instance, claim 20 is attempting to exclude the elements that claim 14 has listed as “driver-induced vehicle driving parameter”; such as “energy waste”, or “driver-induced fuel waste”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.


●	Claims 1-28 are rejected under 35 U.S.C.103 as being unpatentable over Hunt 2013/0164714 in view of Sakamoto 2009/0312945.
Regarding claim 1, Hunt teaches the following claimed limitations: a vehicle driver feedback, system comprising a control unit, a display unit (FIG 4A, see labels ‘34’ and ‘38’: e.g. a vehicle system for evaluating driving skills of a driver, which comprises a control unit—label ‘34’—in communication with plurality of components, including a display—label ‘38’), the control unit being arranged for registering a driver-induced vehicle driving parameter, the display unit being positioned in a vehicle and arranged for displaying information to the vehicle driver (FIG 4A, labels ‘30’, ‘32’ and ‘34’; FIG 5, label ‘40’; [0053], [0056], [0063]: e.g. the control unit—i.e. the CPU—is in communication with (i) plurality of sensors of the vehicle, and also (ii) a memory/storage device; and thereby it registers various driver-induced vehicle driving parameters, which are utilized to determine performance data reflecting the driving skill of the driver. Furthermore, the display is already positioned in the vehicle to display performance data to the driver in real-time), and the control unit further being arranged for: iteratively calculating and storing a score value, wherein the score value reflects a weighted combination of unsafe driving and the driver-induced vehicle driving parameter, wherein the driver-induced vehicle driving parameter is at least one of driver-induced energy waste, driver-induced fuel waste, or driver-induced vehicle wear, and displaying on the display unit during driving of the vehicle a score value development as a feedback to the vehicle driver, wherein the score value development e.g. the control unit generates at least a driver performance metric based on the analysis of one or more driver-induced vehicle driving parameters, including: fuel economy, such as actions that minimize fuel efficiency; vehicle speed [exceeding a predefined maximum speed  limit]; amount of idle time that causes increased fuel use and engine wear, etc., and thereby the system generates a numerical performance score for the driver. Accordingly, the system generates the above numerical performance score based at least on (i) a metric relating to unsafe driving, such as whether the driver is exceeding a predefined maximum speed [i.e. a magnitude of unsafe driving]; (ii) a metric relating to fuel economy, such as whether the driver’s actions minimizes or maximizes fuel usage [i.e. driver-induced fuel waste], etc. Furthermore, as the driver is driving the vehicle on the route, the control unit displays to the driver a performance score in real-time, wherein the score varies based on the parameters evaluated during driving on the travel route. Thus, the score value development is multiple improvements of the score value over a previous score value at respective positions on a traveled route where the score was obtained), wherein unsafe driving reflects one of or a sum of two or more of: a level of lateral acceleration above a threshold value; a rate of change of vehicle longitudinal deceleration above a threshold value; a level of vehicle speed above a current vehicle speed limitation; a level of acceleration above a threshold value in residential areas, urban areas or in areas with low vehicle speed limitation; or a distance to a vehicle in front below a threshold value ([0055], [0064], [0071]: e.g. as already indicated above, the plurality of parameters are evaluated; and thereby the system generates a numerical performance score for the driver. In this regard, one exemplary technique involves assigning five points for each minute where the vehicle speed exceeds 60 miles/hour, while the driver is driving on the freeway. The above scenario indicates that the unsafe driving reflects at least “a level of vehicle speed above a current vehicle speed limitation”).
	Hunt does not explicitly describe the above score value development being a graphical score value development, wherein the multiple improvements of the score value is plotted against respective positions on the traveled route where the score was obtained and displayed simultaneously. 
	However, Sakamoto discloses a system that evaluates the performance of a driver while the driver is driving a vehicle; and wherein the system displays, via a display in the vehicle, a graph depicting multiple improvements of a score value over a previous score value plotted against respective positions on the route where the score was obtained and displayed simultaneously ([0132]).   
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Hunt in view of Sakamoto; for example, by upgrading the algorithm(s) of the system, so that the system generates and displays to the driver—besides the numerical score—a graphical score depicting one or more score data regarding the driver’s performance relative to the travelled route (e.g. a graph depicting, for each position of one or more positions on the route, a corresponding score indicating poor or good driving performance, etc.), in order to help the driver to easily determine whether his/her driving performance is consistent with one or more safe driving patterns (and/or one or more driving patterns that are helpful for saving resources—such as fuel, etc.), so that the driver would take one or more appropriate measures promptly (e.g. the driver would modify his/her driving style in order to maintain safe driving; the driver would modify his/her driving style in order to save one or more resources, etc.); thereby making the system a more efficient and informative system to the driver.  
Regarding claim 14, Hunt teaches the following claimed limitations: a method for providing vehicle driver feedback comprising registering using a control unit a driver-induced vehicle driving parameter (FIG 4A, labels ‘30’, ‘32’ and ‘34’; FIG 5, label ‘40’; [0053], [0056], [0063]: e.g. a vehicle system for evaluating driving skills of a driver, which comprises a control unit—label ‘34’—in communication with plurality of components; such as: (i) plurality of sensors of the vehicle, and also (ii) a memory/storage device; and thereby it registers various driver-induced vehicle driving parameters); iteratively calculating and storing using the control unit a score value, wherein the score value reflects a weighted combination of a score value for unsafe driving and the driver-induced vehicle driving parameter, wherein the driver-induced vehicle driving parameter is at least one of energy waste, driver-induced fuel waste, or driver-induced vehicle wear, and displaying to the vehicle driver during driving a score value development as a feedback to the driver, wherein the score value development is multiple improvements of the score value over a previous score value at respective positions on a travelled route where the score was obtained ([0004], [0006] lines 1-3; [0053] and [0063] to [0071]: e.g. the control unit generates at least a driver performance metric based on the analysis of one or more driver-induced vehicle driving parameters, including: fuel economy, such as actions that minimize fuel efficiency; vehicle speed [exceeding a predefined maximum speed  limit]; amount of idle time that causes increased fuel use and engine wear, etc., and thereby the system generates a numerical performance score for the driver. Accordingly, the system generates the above numerical performance score based at least on (i) a metric relating to unsafe driving, such as whether the driver is exceeding a predefined maximum speed [i.e. a magnitude of unsafe driving]; (ii) a metric relating to fuel economy, such as whether the driver’s actions minimizes or maximizes fuel usage [i.e. driver-induced fuel waste], etc. Furthermore, as the driver is driving the vehicle on the route, the control unit displays to the driver a performance score in real-time, wherein the score varies based on the parameters evaluated during driving on the travel route. Accordingly, the score value development is multiple improvements of the score value over a previous score value at respective positions on a traveled route where the score was obtained), calculating unsafe driving, based on one of or the sum of two or more of: a level of lateral acceleration above a threshold value; a rate of change of longitudinal deceleration above a threshold value; a level of vehicle speed above the current vehicle speed limitation; a level of acceleration above a threshold d value in residential areas, urban areas or in areas with low vehicle speed limitation; or a distance to the vehicle in front below a threshold value ([0055], [0064], [0071]: e.g. as already indicated above, the plurality of parameters are evaluated; and thereby the system generates a numerical performance score for the driver. In this regard, one exemplary technique involves assigning five points for each minute where the vehicle speed exceeds 60 miles/hour, while the driver is driving on the freeway. The above scenario indicates the process of calculating unsafe driving based at least on a level of vehicle speed above current vehicle speed limitation).
Hunt does not explicitly describe the above score value development being a graphical score value development, wherein the multiple improvements of the score value is plotted against respective positions on the traveled route where the score was obtained and displayed simultaneously. 
	However, Sakamoto discloses a system that evaluates the performance of a driver while the driver is driving a vehicle; and wherein the system displays, via a display in the vehicle, a graph depicting multiple improvements of a score value over a 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Hunt in view of Sakamoto; for example, by upgrading the algorithm(s) of the system, so that the system generates and displays to the driver—besides the numerical score—a graphical score depicting one or more score data regarding the driver’s performance relative to the travelled route (e.g. a graph depicting, for each position of one or more positions on the route, a corresponding score indicating poor or good driving performance, etc.), in order to help the driver to easily determine whether his/her driving performance is consistent with one or more safe driving patterns (and/or one or more driving patterns that are helpful for saving resources—such as fuel, etc.), so that the driver would take one or more appropriate measures promptly (e.g. the driver would modify his/her driving style in order to maintain safe driving; the driver would modify his/her driving style in order to save one or more resources, etc.); thereby making the system a more efficient and informative system to the driver.  
Hunt in view of Sakamoto teaches the claimed limitations as discussed above. Hunt further teaches:   
Regarding claims 2 and 15, wherein a delay time between a driver action influencing the score value and display of a result of that driver action is less than 5 minutes ([0025] lines 11-22; [0053]: e.g. the system displays the result in real-time to the driver; and therefore, the above already implies that a delay time between a driver action influencing the score value and display of a result of that driver action is less than 5 minutes),
at least one of: vehicle lateral acceleration; vehicle braking; vehicle over speeding; combustion engine idling time; manual shifting pattern; or distance to vehicle in front ([0063] to [0071]: e.g. driver-influenced vehicle driving parameter already involves at least one of vehicle braking, vehicle over speeding, etc.), 	
Regarding claims 4 and 17, wherein the driver-induced vehicle driving parameter is driver-induced energy waste, wherein driver-induced energy waste reflects (is based on) at least one of or a sum of two or more of: waste of kinetic energy caused by vehicle braking; energy waste caused by increased vehicle drag resulting from driving faster than a speed threshold value; fuel waste during engine idling time; and decreased level of engine effectiveness at current engine operating state compared with a level of engine effectiveness at a more optimal engine operating state available for the present vehicle operating condition ([0063] to [0069]: e.g. as already discussed above per each of claims 1 and 14, the performance metric is determined based of the evaluation of one or more parameters, including whether idle time is increased that causes increased fuel use [i.e. fuel waste during engine idling time], etc. Nevertheless, each of claims 4 and 17 is redundant since each of these claims fails to comply with section §112(d). Particularly, each of claims 4 and 17 is directed to an optional limitation since neither claim 1 nor clam 14 necessarily requires the “driver-induced vehicle driving parameter” to be just the “driver-induced energy waste”),  
	Regarding claims 5 and 18, calculating (iteratively calculating, per claim 18) and storing the score value as positive feedback to the vehicle driver ([0063] to [0071]: e.g. as already discussed above with respect to claims 1 and 14, the system calculates and generates—as the driver is driving the vehicle—the score based on the performance of the driver; and therefore, the score inherently involves positive feedback or negative feedback based on the driver’s performance. Thus, when the driver drives the vehicle according acceptable speed limits/threshold, the score value is a positive feedback to the driver).
	Regarding claims 6 and 19, Hunt in view of Sakamoto teaches the claimed limitations as discussed above.
	The limitation, “wherein the driver-induced vehicle driving parameter is driver-induced energy waste, wherein driver-induced energy waste reflects  saved energy or saved fuel by letting the vehicle roll; or saved energy or saved fuel by increasing vehicle speed before climbing a hill”, is an optional limitation since neither claim 1 nor claim 14 necessary requires the “the driver-induced vehicle driving parameter” to be just the “driver-induced energy waste”. 
	Accordingly, the combined teaching of Hunt and Sakamoto already addresses each of claims 6 and 19. 
Hunt in view of Sakamoto teaches the claimed limitations as discussed above. Hunt further teaches: 
Regarding claims 7 and 20, the limitation, “wherein the driver-induced vehicle driving parameter is driver-induced vehicle wear. . . the level of lateral acceleration or deceleration above a second threshold value; and a  level of wear of vehicle friction brakes” (per claim 7); “wherein the driver-induced vehicle driving parameter is driver-induced vehicle wear, wherein driver-induced vehicle wear is based on a sum of two or more of . . . the level of lateral acceleration above a second threshold value; and a level of wear of vehicle friction brakes” (per claim 20) ([0018] lines 16-29; [0063], [0071]: e.g. the score is determined based on the combination of one or more of: accelerating and decelerating excessively or braking excessively; and wherein such actions increase brake wear. Accordingly, the above suggests that the score further combines one or more of: the level of longitudinal acceleration/deceleration above a threshold value, and/or the level of wear of the vehicle friction brakes. Nevertheless, each of claims 7 and 20 is redundant since each of these claims fails to comply with section §112(d). Particularly, neither claim 1 nor claim 14 necessarily requires the “driver-induced vehicle driving parameter” to be just the “driver-induced vehicle wear”), 
Regarding claims 8 and 21, wherein the score value is calculated, taking into account also a current vehicle load level ([0055], [0069]; also [0079], [0080]: e.g. the algorithm calculates the at least one score by considering the vehicle’s current load level), 	
Regarding claims 9 and 22, calculating an accumulated score value over a certain time period, and/or calculating an average score value by dividing an accumulated score value with a certain distance ([0071]: e.g. the system calculates a combined total—i.e. accumulated—score value over a certain time period), 
Regarding claims 10 and 23, evaluating a driving performance of a vehicle driver by comparing an accumulated score value and/or average score value with the result from other vehicle drivers ([0019], [0021], [0061]: e.g. the system is already arranged to compare, for example, the total score of the driver with that of one or more other drivers.  It is worth noting that the claim does not positively require such comparison to be displayed to the driver via the display in the vehicle). 
Regarding claims 11 and 24, Hunt in view of Sakamoto teaches the claimed limitations as discussed above. 
Each of the limitations, “the graphical score value development reflects a same parameter plotted against the position on the travelled route where the score value was obtained and is displayed as a continuous graph, discrete graph, histogram, bar chart, pie chart or scatter plot” (per claim 11); and “wherein the graphical score development is relative to the travelled route as a continuous graph, discrete graph, histogram, bar chart, pie chart or scatter plot” (per claim 20), is already addressed according to the modification discussed per each of claims 1 and 14. Particularly, the modified system displays the graphical score value development as a continuous graph.  
Hunt in view of Sakamoto teaches the claimed limitations as discussed above. Hunt further teaches: 
	Regarding claims 12 and 25, wherein the score value is calculated and displayed substantially in real-time, such that the vehicle driver get access to substantially instant feedback of how driver actions influence the score value ([0025] lines 11-22; [0053], [0071]: e.g. the system calculates the score while the driver is driving the vehicle; and thereby it displays the score to the driver in real-time. Accordingly, the above already implies instant feedback to the driver regarding how the actions of the driver influence the score value),
	Regarding claim 13, a vehicle comprising a vehicle driver feedback system according to claim 1 (See the analysis presented with respect to claim 1 since it applies to claim 13), 
Regarding claim 16, wherein the driver-induced vehicle driving parameter is at least one of: vehicle lateral acceleration; vehicle braking; vehicle overspeeding; combustion engine idling time; manual shifting pattern; or distance to vehicle in front ([0018] lines 24-29; [0063] to [0071]: e.g. driver-influenced vehicle driving parameter already involves at least a break wear, an engine wear, etc. Accordingly, the driver-induced vehicle driving parameter is driver-induced vehicle wear that reflects at least one of vehicle braking, etc. Nevertheless, claims 16 is an optional limitation since clam 14 does not necessarily require the “driver-induced vehicle driving parameter” to be just the “driver-induced vehicle wear”),   

A computer comprising a program for performing the method of claim 14 when the program is run on the computer” (per claim 26); “A non-transitory computer readable medium carrying a computer program for performing the method of claim 14 when the computer program is run on a computer” (per claim 27) (See the analysis presented with respect to claim 14 since it applies to each of claims 26 and 27. Particularly, the system already implements a computer, and also a non-transitory computer readable medium carrying a computer program to perform claim 14—i.e. the computer executes the computer program, etc.).
Regarding claim 28, Hunt teaches the following claimed limitations: a control unit for controlling a vehicle driver feedback system and providing vehicle driver feedback, the vehicle driver feedback system comprising a display unit (see FIG 4A, labels ‘34’ and ‘38’: e.g. a vehicle system for evaluating driving skills of a driver, which comprises a control unit—label ‘34’—in communication with plurality of components, including a display—label ‘38’, which is utilized for providing feedback to the driver), the control unit being configured to: registering, using the control unit, a driver-induced vehicle driving parameter; irrelatively calculating and storing, using the control unit, a score value based on the driver-induced vehicle driving parameter, wherein the score value reflects a weighted combination of the score value for unsafe driving and the driver-induced vehicle driving parameter, wherein the driver-induced vehicle parameter is at least one of energy waste, driver-induced fuel waste, or driver-induced vehicle wear; and displaying, via the display unit to the vehicle driver during driving, a score value development as feedback to the vehicle driver, wherein the graphical score value development is multiple improvements of the score value over a previous score value at respective positions on a traveled route where the score was obtained ([0004], [0006] lines 1-3; [0053], [0056] and [0063] e.g. the control unit generates at least a driver performance metric based on the analysis of one or more driver-induced vehicle driving parameters, including: fuel economy, such as actions that minimize fuel efficiency; vehicle speed [exceeding a predefined maximum speed  limit]; amount of idle time that causes increased fuel use and engine wear, etc., and thereby the system generates a numerical performance score for the driver. Accordingly, the system generates the above numerical performance score based at least on (i) a metric relating to unsafe driving, such as whether the driver is exceeding a predefined maximum speed [i.e. a magnitude of unsafe driving]; (ii) a metric relating to fuel economy, such as whether the driver’s actions minimizes or maximizes fuel usage [i.e. driver-induced fuel waste], etc. Furthermore, as the driver is driving the vehicle on the route, the control unit displays to the driver a performance score in real-time, wherein the score varies based on the parameters evaluated during driving on the travel route. Thus, the score value development is multiple improvements of the score value over a previous score value at respective positions on a traveled route where the score was obtained), calculating unsafe driving, based on one of or the sum of two or more of: a level of lateral acceleration above a threshold value; a rate of change of longitudinal deceleration above a threshold value; a level of vehicle speed above a current vehicle speed limitation, a level of acceleration above a threshold value in residential areas, urban areas or in areas with low vehicle speed limitation; or a distance to a vehicle in front below a threshold value ([0055], [0064], [0071]: e.g. as already indicated above, the plurality of parameters are evaluated; and thereby the system generates a numerical performance score for the driver. In this regard, one exemplary technique involves assigning five points for each minute where the vehicle speed exceeds 60 miles/hour, while the driver is driving on the freeway. The above scenario indicates the process of calculating unsafe driving based at least on a level of vehicle speed above current vehicle speed limitation). 
Hunt does not explicitly describe the above score value development being a graphical score value development, wherein the multiple improvements of the score value is plotted against respective positions on the traveled route where the score was obtained and displayed simultaneously. 
	However, Sakamoto discloses a system that evaluates the performance of a driver while the driver is driving a vehicle; and wherein the system displays, via a display in the vehicle, a graph depicting multiple improvements of a score value over a previous score value plotted against respective positions on the route where the score was obtained and displayed simultaneously ([0132]).   
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Hunt in view of Sakamoto; for example, by upgrading the algorithm(s) of the system, so that the system generates and displays to the driver—besides the numerical score—a graphical score depicting one or more score data regarding the driver’s performance relative to the travelled route (e.g. a graph depicting, for each position of one or more positions on the route, a corresponding score indicating poor or good driving performance, etc.), in order to help the driver to easily determine whether his/her driving performance is consistent with one or more safe driving patterns (and/or one or more driving patterns that are helpful for saving resources—such as fuel, etc.), so that the driver would take one or more appropriate measures promptly (e.g. the driver would modify his/her driving style in order to maintain safe driving; the driver would modify his/her driving style in order to save one or more resources, etc.); thereby making the system a more efficient and informative system to the driver.  

Response to Arguments.
.	Applicant’s arguments have been fully considered (the arguments filed on 04/06/2021).  
(i)	Applicant’s arguments directed to sections §112(a), §112(b) and §112(d) are not persuasive. Applicant argues, 
Claims 1-28 are rejected under 35 U.S.C. l 12(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. 
Claims 1, 14, and 28 are amended to clarify that the graphical score is not plotted against a single position on the route but against respective positions on a travelled route where the score value was obtained . . .
The claims are amended to recite that the unsafe driving reflects a level of longitudinal acceleration above a threshold value.
Regarding claims 6 and 19 reciting, "wherein the driver-induced vehicle driving parameter is driver-induced energy waste, wherein driver induced energy waste reflects: saved energy or saved fuel by letting the vehicle roll; or saved energy or saved fuel by increasing vehicle speed before climbing a hill,' support for this claim language is provided throughout the application, for example, at least at [0074] . . .
It is respectfully submitted that all pending claims are in all aspects in compliance with 35 U.S.C. l 12(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Therefore, the withdrawal of this rejection is respectfully requested. 
Claims 1-28 have been rejected under 35 U.S.C. l 12(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph . . . 
Regarding the rejection that it is unclear how is considered to reflect saved energy, or saved fuel, as claimed according to claims 6 and 19. One of ordinary skill in the art reading the claim in view of the specification would understand the meaning of the claim. Paragraph [0018] provides one example . . .  
It is respectfully submitted that all pending claims are in all aspects in compliance with 35 U.S.C. l 12(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Therefore, the withdrawal of this rejection is respectfully requested. 
Claims 4, 6, 7, 16, 17, 19 and 20 are rejected under 35 U.S.C. l 12(a) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph . . . 
The independent claims recite several options, for example, a) driver-induced energy waste, b) driver-induced fuel waste, or c) driver-induced vehicle wear By eliminating one of the options from the base claim, each of these dependent claims further limits the independent claim. For example, the base claim may be meet by providing any one of option a) or option b) or option c ) . . .

 	However, the Office disagrees with the above arguments at least for the following reasons:
	Firstly, Applicant has emphasized the amendments currently made with respect 
Regarding claims 6 and 19, Applicant has identified a section from the specification (i.e. [0074] of US 2017/0110021) to overcome the rejection under section §112(a). However, the section that Applicant identified above is referring to “a driver-induced saved energy” that may reflect “saved energy”, or “a driver-induced saved fuel” that may reflect “saved fuel”. In contrast, each of claims 6 and 19 positively requires “driver-induced energy waste” that may reflect “saved energy“ or ”saved fuel. It is worth noting that the term “waste” is defined as “to consume, spend, or employ uselessly or without adequate return” (see the online DICTIONARY.COM).  It is also worth noting that the contextual meaning of “saved energy” is not necessarily identical to that of “wasted energy”. For instance, “saved energy” implies conserved energy for future use; where “wasted energy” implies energy already lost due to improper use. Accordingly, the section that Applicant identified ([0074]) does not sufficiently support claims 6 and 19.   
Applicant’s remark directed to section §112(b) also fails to address the specific issues currently raised under section §112(b). Particularly, while emphasizing the amendment made to the claims (claims 1, 14 and 28), Applicant’s response is directed to the issue previously raised under section §112(b). However, as already pointed out above, the current amendment fails to cure the deficiencies currently indicated under section §112(b).      
Secondly, regarding claims 6 and 19, Applicant asserts that “[o]ne of ordinary skill in the art reading the claim in view of the specification would understand the meaning of the claim. Paragraph [0018] provides one example”. However, the section that Applicant identified from the disclosure (i.e. [0018]) is referring to “driver-induced saved energy” saved fuel”. In contrast, each of claims 6 and 19 positively requires “driver-induced energy waste”. Accordingly, it is ambiguous to a person skilled in the art how driver-induced energy waste is considered to be saved energy or saved fuel. Applicant fails to address the specific issue identified above.
Regarding claim 11, Applicant has attempted to address the issue raised in the previous office-action. However, given the amendment made to claim 1, and the dependency of claim 11 on claim 1, claim 11 is ambiguous due to the lack of antecedent basis regarding the term “the position”. It is worth noting that claim 1 does not involve just a single position, rather multiple positions (e.g. see the term “respective positions”). Accordingly, unlike Applicant’s assertion, claim 11 is ambiguous to one of ordinary skill in the art.
Regarding the analysis under section §112(d), Applicant is asserting that the base claim is reciting different options; and wherein the dependent claims are further limiting the base claim to only one of the options. Applicant further asserts that “[t]hus, something that only includes option a) and not option b) may be within the scope of the independent claim, but will not be within the scope of the dependent claim. As such,  these claims limit their base claims and are in proper form”
However, if the independent claim recites a limitation in alternative form, such as element-A or element-B, the dependent claim should not refer only to element-A or to element-B. For instance, if the dependent claim refers only to element-B, then the dependent claim would be redundant when one construes the independent claim to include just element-A. Moreover, such dependent claim that refers only to element-B is attempting to exclude element-A. In contrast, section §112(b) requires a dependent all the limitations of the claim upon which it depends. Thus, Applicant’s arguments directed to section 112(d) are not persuasive. 
(ii)	Applicant’s arguments directed to the prior art (section §103) are not persuasive. Applicant argues,  
The Office Action rejected claims 1-28 under 35 U.S.C. § 103 as being unpatentable over US 2013/0164714 ("Hunt") in view of US 2009/0312945 ("Sakamoto"). 
In the "Response to Arguments" on page 25, the Action states that the modified system already involves a comparison of scores. Applicants can find no mention of this in the cited references. The Action at page 13 cites to Sakamoto at [0132] as teaching this. However, Sakamoto only mentions the score. There is no mention on any comparison. 
The amended independent claims recite "displaying via the display unit, to the vehicle driver during driving a graphical score value development as feedback to the vehicle driver, wherein the graphical score value development is multiple improvements of the score value over a previous score value plotted against respective positions on a travelled route where the score was obtained and displayed simultaneously." Neither Hunt nor Sakamoto teach displaying multiple improvements of the score value as feedback to the driver. Hunt and Sakamoto teach obtaining or calculating driver performance metrics (or score value), but there is no disclosure in either reference that teaches comparing a current score value to the previous score value and providing the improvement to the driver as feedback. Improvement of the score value is an entirely different metric than the score value itself By providing improvement as driver feedback, the driver has feedback based on their own baseline. Hunt, in contrast, is directed to providing feedback based on a fleet baseline: "One aspect of the novel concepts presented herein is a method of producing a numerical ranking of a driver's performance based on a plurality of metrics [], and then sharing those metrics on a hosted website, such that the drivers can compare their performance metrics to those of their peers." Hunt at [0004] . . . 
Therefore, because claims 1, 14, and 28 recite features and functions that are not disclosed or adequately suggested by the cited combination, they are patentable and in condition for allowance. Claims 2-13 and 15-27 depend from claims 1 and 14, respectively, and are allowable for at least the same forgoing reasons.

	However, the Office disagrees with the above arguments at least for the following reasons:
	Firstly, Applicant does not appear to properly construe the remark presented in the previous office-action (e.g. the last two lines on page 25 of the previous office-action). 
For instance, the Office has previously indicated that “the graphical score data, which the modified system generates, already involves comparison of scores”. In response, Applicant asserts that “Applicants can find no mention of this in the cited references”. 
However, unlike Applicant’s assertion, none of the references is necessarily required to mention the term “compare” or “comparison”. Instead, a person skilled in the art readily recognizes that a graphical score data, such as FIG 8(b) of Sakamoto, already involves comparison of scores since the graph is depicting different scores that are obtained at different positions on the traveled route. For instance, per the graphical score depicted in FIG 8(b), the driver (i) has scored about 400 when traveling the first segment of the route (i.e. the segment stretching from point A to Point B), and (ii) has scored about  450 when traveling the second segment of the route (i.e. the segment stretching from point B to Point C). 
Thus, it is quite evident—at least to a person skilled in the art—that the modified system, which generates such graphical score data, already involves comparison of scores. Consequently, Applicant’s arguments are not persuasive.
Secondly, while referring to the current independent claims, Applicant asserts that “[n]either Hunt nor Sakamoto teach displaying multiple improvements of the score value as feedback to the driver. Hunt and Sakamoto teach obtaining or calculating driver performance metrics (or score value), but there is no disclosure in either reference that teaches comparing a current score value to the previous score value providing the improvement to the driver as feedback”. 
 However, except for simply quoting part of the claim language, no specific reason is presented to demonstrate whether the graphical score data, which the modified system generates, lacks such comparison of scores (e.g. comparing a current score value to a previous score value). In contrast, a person skilled in the art readily Sakamoto, FIG 8(b)) already provides the driver with feedback that allows the deriver to easily (i) compare one or more scores that he/she has achieved at one or more positions on the route, and also (ii) view the improvement that the driver has made while driving on the route. Consequently, Applicant assertion, “[i]mprovement of the score value is an entirely different metric than the score value itself. By providing improvement as driver feedback, the driver has feedback based on their own baseline”. Particularly, Applicant again fails to demonstrate whether the graphical score data, which displays scores related to the driver (e.g. see FIG 8(b) of Sakamoto), is inapplicable to show improvement of the score value. As evident from the argument, Applicant fails to address the above issue. Instead, Applicant is referring to Hunt (the primary reference), “Hunt, in contrast, is directed to providing feedback based on a fleet baseline” (emphasis added).
However, similar to the point made in the previous office-action, Applicant again appears to misconstrue the teaching of Hunt. Nevertheless, unlike Applicant’s assertion, Hunt is not necessarily limited to providing feedback based on a fleet baseline. For instance, Hunt also allows drivers to compare their performance with the performance of their peers. Moreover, Hunt already describes an exemplary scenario where a numerical ranking (score) is determined to a given driver, based on the analysis of one or more driver-induced parameters (e.g. whether the driver has exceeded a speed limit, etc.); and thereby Hunt displays—in real time—the calculated numerical ranking (score) to the driver (see  [0050], [0053]). Accordingly, it is quite evident, at least to a person skilled in the art, that the above rank (score) is related to the user. 
Nevertheless, Applicant’s argument is invalid since Applicant is applying a piecemeal analysis. Particularly, Applicant is disregarding the teaching incorporated Hunt enables Hunt to display a graphical score data that allows the driver to compare his/her own scores. For instance, considering the graphical score development depicted in FIG 8(b) of Sakamoto, the driver is able to view or compare the score that he/she achieved at particular position with a score that he/he has achieved at a different position. So far, Applicant not only fails to challenge the above fact, but also fails to properly construe the combined teaching of the references. Consequently, Applicant’s arguments are not persuasive.
Thus, at least for the reasons discussed above, the Office concludes that the current claims are obvious over the prior art. 
Conclusion
	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715